The opinion of the Court of Appeals shows that the evidence on the issue of fact was in sharp conflict and that the question was for the jury. The statement of the defendant to the state's witness Livings in the nature of an inculpatory admission was clearly admissible, and the credibility of the testimony and its weight was a matter for the jury.
Our conclusion is that the Court of Appeals has properly applied the law to the facts as stated in the opinion and the writ is due to be denied. It is so ordered.
Writ denied.
GARDNER, C. J., and LIVINGSTON and SIMPSON, JJ., concur.